DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 as amended contains contradicting limitations as follows:
 	“the region opposed to the negative electrode gel in the partition part
including an annular breakage region formed around the outer periphery of the
boss part, with the thin-walled portion formed around the outer periphery of the
breakage region,
the breakage region having a thickness greater than a thickness of the
thin-walled portion and occupying at least 25% of a projected area of entirety of
the region opposed to the negative electrode gel when viewed from the vertical
direction,…”
The question is: as presently amended, the breakage region is formed around the outer periphery of the boss part, with the thin-walled portion formed around the outer periphery of the breakage region; therefore, how is it possible that the breakage region has a thickness greater than a thickness of the thin-walled portion and occupying at least 25% of a projected area of entirety of the region opposed to the negative electrode gel when viewed from the vertical direction?  It appears that there is a contradiction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010035857 (hereinafter WO’857) (translation attached) in view of Yoppolo et al. (US 2004/0191610).
With respect to claim 3, WO’857 teaches a cylindrical alkaline battery (Translation – page 2, lines 1-10) (Annotated Fig. 1 below) comprising:
an annular positive electrode mixture (12),
a cylindrical separator (13) closed at a bottom (see Fig. 1), the separator (13) disposed inside the positive electrode mixture (12) (as illustrated),
a negative electrode gel (14) disposed inside the separator (13), a cylindrical battery can (11) closed at a bottom and open at a top (Fig. 1), and
a negative electrode terminal plate (21) fitted in an opening end potion of the battery can (11, see Fig. 1); and
a rod-shaped negative electrode current collector (22), the positive electrode mixture (12), the separator (13), the negative electrode gel (14) being housed in the cylindrical battery can (11) as a power generation element (as illustrated – Page 1),
the negative electrode terminal plate (21) being fitted in the opening end portion of the battery can (11), with a sealing gasket (23) interposed there-between, as set forth above, (see Fig. 1 and Annotated Fig. 1 below), to insulate the opening end portion of the battery can (11) and the negative electrode terminal plate (21) from each other,
wherein the sealing gasket (23) includes:
an upper side and a lower side corresponding to an upper side and a lower side of the battery can (11), respectively (as illustrated in Fig.1 below);
a resin boss part (26) formed in a hollow cylindrical shape in the vertical direction, such that the negative electrode current collector (22) can stand upright by being press-fitted into the boss part (26) (as illustrated);
a disc-shaped partition part (23) coupled to an outer periphery of the boss part (26),
an outer periphery part (see Annotated Fig. 1 below) projecting upward from an outer rim of the partition part (23); and
an annular thin-walled portion (27) formed in the partition part (23), the annular thin-walled portion (27) having a groove shape and encircling the boss part (26) so as to be concentric with the boss part (26) (as illustrated),
the thin-walled portion (27) being formed in a region opposed to the negative electrode gel (14) in the partition part (23), the thin-walled portion (27) being a portion of reduced thickness thinner than another region in the partition part (23) (as illustrated), thin-walled portion (27) is thinner than the remaining portion of (23), the thin-walled portion (27) having a thickness such that the thin-walled portion (27) fractures when a pressure inside the battery can (11) reaches a predetermined pressure (page 4, lines 39-43),
the region opposed to the negative electrode gel (14) in the partition part (23) including an annular breakage region in abutment with the thin-walled portion (27 is in abutment with the remaining thicker portion of (23) (as illustrated below),
the entirety of the region (122) opposed to the negative electrode gel (14) excluding the thin-walled portion (27) having a constant thickness (the portion of (23) excluding the thin walled portion (27) appears to have a constant thickness);
the region (122) opposed to the negative electrode gel (14) in the partition part (23) including an annular breakage region ((122) excluding portion (27)) in abutment with and outboard of the thin-walled portion 27) in a radial direction (as illustrated), the breakage region (portion (122) excluding portion (27)) having a thickness greater than a thickness of the thin-walled portion (27) (as illustrated) and occupying at least 25% of a projected area of entirety of the region (portion (122) excluding the thin-walled portion (27)) opposed to the negative electrode gel (14) when viewed from the vertical direction, - breakage region (portion (122) excluding portion (27)), above, is similar to instant region (16) (instant Figure 2), and the thin-walled portion (27), above, is similar to instant thin-walled portion (15);
the entirety of the region portion (122) excluding the thin-walled portion (27)) opposed to the negative electrode gel (14) excluding the thin-walled portion (27) having a constant thickness - (portion (122), excluding portion (27), appears to have a constant thickness).


    PNG
    media_image1.png
    871
    1221
    media_image1.png
    Greyscale

wherein, in the partition part (23) of the sealing gasket (23), the region opposed to the negative electrode gel (14) and the thin-walled portion (27) are bent at an angle to the separator (13) (as illustrated).
WO’857 fails to teach wherein the breakage region has a thickness of 0.3 mm or less but greater than 0.2 mm and the thin-walled portion having a thickness of 0.15-0.2 mm.  Yoppolo teaches a cylindrical alkaline battery (Figure 1 and 1A) comprising a structure almost similar to that of instant Figure 1, comprising a seal (Fig. 1, 120) wherein a thickness of the thin-walled portion (Fig. 1A, 121) is between 0.15-0.25 mm, which encompasses the instantly claimed range of 0.15-0.2 mm (para. [0045]), and the thickness of the breakage region/(radially extending arm) (124) is 0.35-0.45 mm (para. [0045]) in order to provide an alkaline battery with an end cap assembly which enables gas venting at the desired pressure level (para. [0010], [0012]-[0013]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide a thin-walled portion having a thickness of 0.15-0.2 mm, in the alkaline battery of WO’857, as taught by Yoppolo, in order to provide an alkaline battery with an end cap assembly which enables gas venting at the desired pressure level. 
Yoppolo teaches wherein the thickness of the breakage region/(radially extending arm) (124) is 0.35-0.45 mm which almost touches the instantly claimed range of 0.3 mm or less but greater than 0.2 mm.  The thickness of the breakage region is not considered to confer patentability to the claims.  As the battery cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting said thickness of the breakage region/(radially extending arm (124)), the precise thickness of the breakage region would have been considered a result effective variable by one having ordinary skill in the art at the time of filing for the invention.  As such, without showing unexpected results, the claimed thickness cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time of filing for the invention would have optimized, by routine experimentation, the thickness in WO’857 in view of Yoppolo to obtain the desired balance between the battery construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
With respect to claim 4, WO’857 teaches wherein the battery is an LR03 size (page 4, lines 8-9), which is smaller than LR6, as instantly claimed.
Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive.  Claim 3 as amended recites contradictory limitations in regards to the “breakage region”.  Kindly see the rejection set forth above under 35 U.S.C 112, second paragraph. 
The battery of WO’857 as illustrated in Figure 1 is very similar to the instantly claimed structure of Figures 1 & 3.  The breakage point in WO’857 is at the thin wall portion (safety valve (27)) which is at the outer periphery of the boss portion (26) in the sealing gasket (23).  Consequently, the prior art of WO’857 reads on the instantly claimed apparatus.  Therefore, the rejection set forth above is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITY V CHANDLER/							8/29/2022Primary Examiner, Art Unit 1725